DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made that the instant application is a continuation of application 17/034954, filed on 9/28/2020, which is a continuation of 16/7431355, filed on 6/4/2019, which is a continuation of 15/623749, filed on 6/15/2017, which is a continuation of 13/639037, filed on 12/17/2012, which is a national stage entry of PCT/JP2011/058189, filed on 3/31/2011, which claims priority from US provisional application 61/320453, filed on 4/2/2010, and from US provisional application 61/320443, filed on 4/2/2010. 

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 2, “obliquely coming into the second plane” should be changed to --obliquely comes into the second plane-- or similar to correct grammar.
Appropriate correction is required to place claims in better form.

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 14 of U.S. Patent No. 9,703,204 in view of Komatsuda (US Patent No. 6,833,904). 
Regarding claim 1, claim 1 of patent 204 recites an illumination optical system which illuminates an illumination area on a first plane with a light from a light source (claim 1, col. 24, lines 58-61), the illumination optical system comprising: 
a fly's eye optical system which includes a plurality of surfaces on a second plane different from the first plane, and which is configured to reflect the light from the light source (claim 1, col. 24, lines 64-67, col. 25, lines 1-4), wherein 
each of the plurality of curved reflection surfaces is formed to have a first dimension in a first direction and a second dimension in a second direction crossing the first direction, each of the first and second directions being a direction along the second plane, the first dimension being smaller than the second dimension (claim 1, col. 25, lines 5-14), and 
the light from the light source irradiates the fly's eye optical system with an irradiation area having, on the second plane, a third dimension along the first direction and a fourth dimension along the second direction, the third dimension being smaller than the fourth dimension (claim 1, col. 25, lines 15-17). Patent 204 does not appear to explicitly recite a plurality of curved reflection surfaces arranged two-dimensionally and the plurality of curved reflection surfaces is arranged along the first direction, and rows each formed by the plurality of curved reflection surfaces arranged along the first direction are arranged along the second direction.
Komatsuda discloses a fly’s eye optical system which includes a plurality of curved reflection surfaces arranged two-dimensionally (Figs. 1-2, 8-9, 13-17, 19-21, col. 6, lines 1-29, reflective element group 2 includes curved reflective elements E having arc shapes),
the plurality of curved reflection surfaces is arranged along the first direction, and rows each formed by the plurality of curved reflection surfaces arranged along the first direction are arranged along the second direction (Figs. 1-2, 8-9, 13-17, 19-21, col. 6, lines 1-29, curved reflective elements E are arranged in rows and columns in two directions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a plurality of curved reflection surfaces arranged two-dimensionally and the plurality of curved reflection surfaces is arranged along the first direction, and rows each formed by the plurality of curved reflection surfaces arranged along the first direction are arranged along the second direction as taught by Komatsuda in the fly’s eye optical system as recited by patent 204 since including a fly’s eye optical system which includes a plurality of curved reflection surfaces arranged two-dimensionally, and the plurality of curved reflection surfaces is arranged along the first direction, and rows each formed by the plurality of curved reflection surfaces arranged along the first direction are arranged along the second direction is commonly used to form the desired arcuate illumination region on a mask of an EUV lithography system to improve resolution for patterns formed on a microdevice (Komatsuda, col. 1, lines 44-48, col. 2, lines 14-17, col. 6, lines 13-64).
Regarding claim 2, claim 1 of patent 204 as modified by Komatsuda recites wherein a dimension of an aggregate of the plurality of curved reflection surfaces in the first direction is smaller than a dimension of the aggregate of the plurality of curved reflection surfaces in the second direction (claim 1, col. 25, lines 9-17). 
Regarding claim 3, claim 8 of patent 204 as modified by Komatsuda recites wherein the aggregate of the plurality of curved reflection surfaces includes the plurality of curved reflection surfaces arranged to form twenty or more rows in the first direction and five or more rows in the second direction (claim 8).
Regarding claim 4, although patent 204 as modified by Komatsuda recites wherein a length of the aggregate of the plurality of curved reflection surfaces in the second direction is longer than a length of the aggregate of the plurality of curved reflection surfaces in the first direction (patent 204, claim 1, col. 25, lines 9-17, Komatsuda, Figs. 2, 9A, 14A, an aggregate of the reflective elements E can be selected such that the dimension in the Z direction is smaller than a dimension in the Y direction), patent 204 as modified by Komatsuda does not appear to explicitly recite wherein the length in the second direction is not less than 1.1 times longer than the length in the first direction. However, since Komatsuda discloses the general conditions of the length of the aggregate of the plurality of curved reflection surfaces in the second direction being longer than the length in the first direction, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included optimizing the lengths of the aggregate of the plurality of curved reflection surfaces in the illumination optical system as recited by patent 204 as modified by Komatsuda to have obtained wherein a length of the aggregate of the plurality of curved reflection surfaces in the second direction is not less than 1.1 times longer than a length of the aggregate of the plurality of curved reflection surfaces in the first direction since optimizing the length of the aggregate in the first and directions would have only required routine experimentation to have determined the optimum range of the length of the aggregate to illuminate the reticle field with the desired size and uniformity to improve resolution (Komatsuda, col. 1, lines 44-48, col. 2, lines 14-17, col. 6, lines 13-64, col. 8, lines 54-67, col. 31, lines 10-32). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, patent 204 as modified by Komatsuda recites wherein a light coming into the fly’s eye optical system obliquely coming into the second plane (Komatsuda, Figs. 8, 10, 12, col. 17, lines 20-45, the light coming into reflective element group 20a is oblique to the plane of the reflective element group 20a). 
Regarding claim 6, patent 204 as modified by Komatsuda recites further comprising a reflection surface configured to reflect a light reflected by the fly’s eye optical system to the illumination area (Komatsuda, Figs. 8, 9, 12-17, 19-21, light is reflected by reflective element group 20a to reflective element group 20b to illuminate a mask 5). 
Regarding claim 7, patent 204 as modified by Komatsuda recites wherein a light reflected by the reflection surface passes through an area at a side of the fly’s eye optical system (Komatsuda, Figs. 8, 9, 12-17, 19-21, light is reflected by reflective element group 20b passes to a side of the first reflective element group 20a).  
Regarding claim 8, patent 204 as modified by Komatsuda recites wherein a light coming into the fly’s eye optical system, a light travelling from the fly’s eye optical system to the reflection surface, and a light reflected by the reflection surface pass through an optical path having N-shape (Komatsuda, Figs. 8, 9, 12-17, 19-21, an N shape is formed by the light path from the light incident upon first reflective element group 20a, the light reflected by first reflective element group 20b to second reflective element group 20b, and the light reflected by the second reflective element group 20b to the mask 5). 
Regarding claim 9, patent 204 as modified by Komatsuda recites wherein: each of the plurality of curved reflection surfaces has a circular arc shape (Komatsuda, Figs. 1-4, 8-10, 13-17, 19-21, col. 6, lines 13-28, col. 9, lines 8-19, col. 17, lines 4-20, the reflective elements E, E1 have circular arc shapes), and each of the plurality of curved reflection surfaces is arranged such that the circular arc shape protrudes in the first direction (Komatsuda, Figs. 1-4, 8-10, 13-17, 19-21, col. 6, lines 13-28, col. 9, lines 8-19, col. 17, lines 4-20, the arc shape of the reflective elements E, E1 protrudes in the Z direction).

Regarding claim 10, claim 1 of patent 204 as modified by Komatsuda recites further comprising an optical member which is arranged between the light source and the fly's eye optical system (claim 1, col. 24, lines 62-63, col. 25, lines 15-17), and which is configured to form, based on the light from the light source, the irradiation area having, on the second plane, the third dimension along the first direction and the fourth dimension along the second direction, the third dimension being smaller than the fourth dimension (claim 1, col. 24, lines 62-63, col. 25, lines 5-17).
Regarding claim 11, claim 14 of patent 204 recites an exposure apparatus which exposes a pattern of a reflective-type mask onto a workpiece comprising: the illumination optical system as defined in claim 1 (claim 14), but patent 204 does not appear to explicitly recite a mask stage configured to hold the reflective-type mask to be illuminated by the illumination optical system, an imaging optical system configured to form an image of the reflective-type mask onto the workpiece, and a workpiece stage configured to hold the workpiece, wherein the pattern is exposed onto the workpiece while moving the mask stage and the workpiece stage in a direction along an axis connecting the illumination area and an optical axis of the imaging optical system.
Komatsuda discloses an exposure apparatus which exposes a pattern of a reflective-type mask onto a workpiece comprising (Figs. 1, 8, 16, 17, 19-21): 
the illumination optical system (Figs. 1, 8, 16, 17, 19-21, light from a light source 1 is reflected  by reflective element group 2, condenser mirror 3, and flat mirror 4),
a mask stage configured to hold the reflective-type mask to be illuminated by the illumination optical system (Figs. 1, 8, 16, 17, 19-21, reflective mask 5 is held on a mask stage MS and reflects light directed from the illumination optical system to form an image on a wafer 7), 
an imaging optical system configured to form an image of the reflective-type mask onto the workpiece (Figs. 1, 8, 16, 17, 19-21, projection system 6 images a pattern of the mask 5 onto the wafer 7), and 
a workpiece stage configured to hold the workpiece (Figs. 1, 8, 16, 17, 19-21, wafer 7 is held by a wafer stage WS), wherein 
the pattern is exposed onto the workpiece while moving the mask stage and the workpiece stage in a direction along an axis connecting the illumination area and an optical axis of the imaging optical system (Figs. 1, 8, 16, 17, 19-21, col. 7, lines 42-65, the wafer is exposed while the mask stage MS and the wafer stage WS are moved in the XY plane).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a mask stage configured to hold the reflective-type mask to be illuminated by the illumination optical system, an imaging optical system configured to form an image of the reflective-type mask onto the workpiece, and a workpiece stage configured to hold the workpiece, wherein the pattern is exposed onto the workpiece while moving the mask stage and the workpiece stage in a direction along an axis connecting the illumination area and an optical axis of the imaging optical system as taught by Komatsuda in the exposure apparatus as recited by patent 204 since including a mask stage configured to hold the reflective-type mask to be illuminated by the illumination optical system, an imaging optical system configured to form an image of the reflective-type mask onto the workpiece, and a workpiece stage configured to hold the workpiece, wherein the pattern is exposed onto the workpiece while moving the mask stage and the workpiece stage in a direction along an axis connecting the illumination area and an optical axis of the imaging optical system is commonly used to mass-produce fine featured circuit patterns for production of semiconductor devices (Komatsuda, col. 1, lines 44-48, col. 7, lines 62-65).
Regarding claim 12, claim 14 of patent 204 recites an exposure apparatus which exposes a pattern of a reflective-type mask onto a workpiece comprising: the illumination optical system as defined in claim 1 (claim 14), patent 204 does not appear to explicitly recite an exposure method of exposing a pattern of a reflection-type mask onto a workpiece, comprising: during a period in which the pattern of the reflective-type mask is exposed onto the workpiece by using the illumination optical system as defined in claim 1 and an imaging optical system configured to form an image of the reflective-type mask onto the workpiece, moving the reflective-type mask and the workpiece in a direction along an axis connecting the illumination area and an optical axis of the imaging optical system.
Komatsuda discloses an exposure method of exposing a pattern of a reflective-type mask onto a workpiece (Komatsuda, Figs. 1, 8, 16, 17, 19-21, 26-27), comprising:
during a period in which the pattern of the reflective-type mask is exposed onto the workpiece by using the illumination optical system (see claim 1 rejection above, Komatsuda, Figs. 1, 8, 16, 17, 19-21, a pattern on a mask 5 is exposed onto a substrate 7 using an illumination system), and an imaging optical system configured to form an image of the reflective-type mask onto the workpiece (Komatsuda, Figs. 1, 8, 16, 17, 19-21, projection system 6 images a pattern of the mask 5 onto the wafer 7), moving the reflective-type mask and the workpiece in a direction along an axis connecting the illumination area and an optical axis of the imaging optical system (Figs. 1, 8, 16, 17, 19-21, col. 7, lines 42-65, the wafer is exposed while the mask stage MS and the wafer stage WS are moved in the XY plane).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included an exposure method of exposing a pattern of a reflective-type mask onto a workpiece comprising: during a period in which the pattern of the reflective-type mask is exposed onto the workpiece by using the illumination optical system as defined in claim 1 and an imaging optical system configured to form an image of the reflective-type mask onto the workpiece, moving the reflective-type mask and the workpiece in a direction along an axis connecting the illumination area and an optical axis of the imaging optical system as taught by Komatsuda using the exposure apparatus as recited by patent 204 since including an exposure method of exposing a pattern of a reflection-type mask onto a workpiece, comprising: during a period in which the pattern of the reflective-type mask is exposed onto the workpiece by using the illumination optical system as defined in claim 1 and an imaging optical system configured to form an image of the reflective-type mask onto the workpiece, moving the reflective-type mask and the workpiece in a direction along an axis connecting the illumination area and an optical axis of the imaging optical system is commonly used to efficiently mass-produce circuit patterns with fine resolution for the production of semiconductor devices (Komatsuda, col. 1, lines 44-48, col. 7, lines 62-65).
Regarding claim 13, patent 204 as modified by Komatsuda recites a method of producing a device (Komatsuda, Figs. 1, 8, 16, 17, 19-21, 26-27) comprising:
exposing a pattern onto the workpiece by using the exposure method as defined in claim 12 (see claim 12 rejection above, Komatsuda, Figs. 1, 8, 16, 17, 19-21, 26-27, col. 7, lines 42-65, the pattern on reflective mask 5 is imaged onto wafer 7);
developing the workpiece on which the pattern has been transferred so as to form a mask layer which has a shape corresponding to the pattern on a surface of the workpiece (Komatsuda, Figs. 1, 8, 16, 17, 19-21, 26-27, col. 7, lines 42-65, col. 41, lines 50-63, the exposed wafer is developed); and
processing the surface of the workpiece via the mask layer (Komatsuda, Figs. 1, 8, 16, 17, 19-21, 26-27, col. 7, lines 42-65, col. 41, lines 50-63, the developed resist is etched and processed to form circuit patterns on the wafer). 

  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komatsuda (US Patent No. 6,833,904) as modified by Schultz et al. (US Patent No. 6,198,793, Schultz hereinafter). 
Regarding claim 1, Komatsuda discloses an illumination optical system which illuminates an illumination area on a first plane with a light from a light source (Figs. 1-2, 8-9, 13-17, 19-21), the illumination optical system comprising: 
a fly's eye optical system which includes a plurality of curved reflection surfaces arranged two-dimensionally on a second plane different from the first plane, and which is configured to reflect the light from the light source (Figs. 1-2, 8-9, 13-17, 19-21, col. 6, lines 1-29, reflective element group 2, 20a includes curved reflective elements E having arc shapes to reflect light from the light source), 
wherein each of the plurality of curved reflection surfaces is formed to have a first dimension in a first direction and a second dimension in a second direction crossing the first direction, each of the first and second directions being a direction along the second plane, the first dimension being smaller than the second dimension (Figs. 2-6, 9, 14, 15, col. 6, lines 1-29, col. 10, lines 1-38, col. 17, lines 3-67, the respective reflective elements E, E1 of reflective element group 2, 20a have arcuate shapes such that a first dimension is smaller than a second dimension)
the plurality of curved reflection surfaces is arranged along the first direction, and rows each formed by the plurality of curved reflection surfaces arranged along the first direction are arranged along the second direction (Figs. 1-2, 8-9, 13-17, 19-21, col. 6, lines 1-29, col. 17, lines 3-67, curved reflective elements E are arranged in rows and columns in two directions). However, Komatsuda does not appear to explicitly describe the light from the light source irradiates the fly's eye optical system with an irradiation area having, on the second plane, a third dimension along the first direction and a fourth dimension along the second direction, the third dimension being smaller than the fourth dimension.
Schultz discloses the light from the light source irradiates the fly's eye optical system with an irradiation area having, on the second plane, a third dimension along the first direction and a fourth dimension along the second direction, the third dimension being smaller than the fourth dimension (Figs. 3-5, 9, 10, 13, 14, 25-28, col. 3, lines 18-23, lines 34-51, col. 8, lines 25-45, col. 10, lines 57-67, col. 11, lines 1-16, col. 13, lines 66-67, col. 14, lines 1-6, the field honeycomb is illuminated by rectangular light A in which the smaller dimensions of the field honeycomb facets and the light are aligned in a direction and the longer dimensions of the field honeycomb facets and the light are aligned in a second direction). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the light from the light source irradiates the fly's eye optical system with an irradiation area having, on the second plane, a third dimension along the first direction and a fourth dimension along the second direction, the third dimension being smaller than the fourth dimension as taught by Schultz to illuminate the fly’s eye optical system in the illumination optical system as taught by Komatsuda since including the light from the light source irradiates the fly's eye optical system with an irradiation area having, on the second plane, a third dimension along the first direction and a fourth dimension along the second direction, the third dimension being smaller than the fourth dimension is commonly used to match the illumination to the field to be illuminated on the reticle to improve illumination uniformity (Schultz, col. 2, lines 10-22, col. 3, lines 18-23).  
Regarding claim 2, Komatsuda as modified by Schultz discloses wherein a dimension of an aggregate of the plurality of curved reflection surfaces in the first direction is smaller than a dimension of the aggregate of the plurality of curved reflection surfaces in the second direction (Komatsuda, Figs. 2, 9A, 14A, an aggregate of the reflective elements E can be selected such that the dimension in the Z direction is smaller than a dimension in the Y direction, for instance when a row of reflective elements E in the Y direction form the aggregate).  
Regarding claim 3, Komatsuda as modified by Schultz discloses wherein the aggregate of the plurality of curved reflection surfaces includes the plurality of curved reflection surfaces arranged to form twenty of more rows in the first direction and five or more rows in the second direction (Komatsuda, Figs. 2, 9A, 14A, the number or rows is 20 in the Z direction and the number of rows in the Y direction is 5 to form an aggregate of the for the reflective element E). 
Regarding claim 4, although Komatsuda as modified by Schultz discloses wherein a length of the aggregate of the plurality of curved reflection surfaces in the second direction is longer than a length of the aggregate of the plurality of curved reflection surfaces in the first direction (Komatsuda, Figs. 2, 9A, 14A, an aggregate of the reflective elements E can be selected such that the dimension in the Z direction is smaller than a dimension in the Y direction), Komatsuda as modified by Schultz does not appear to explicitly describe wherein the length in the second direction is not less than 1.1 times longer than the length in the first direction. However, since Komatsuda discloses the general conditions of the length of the aggregate of the plurality of curved reflection surfaces in the second direction being longer than the length in the first direction, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included optimizing the lengths of the aggregate of the plurality of curved reflection surfaces in the illumination optical system as taught by Komatsuda as modified by Schultz to have obtained wherein a length of the aggregate of the plurality of curved reflection surfaces in the second direction is not less than 1.1 times longer than a length of the aggregate of the plurality of curved reflection surfaces in the first direction since optimizing the length of the aggregate in the first and directions would have only required routine experimentation to have determined the optimum range of the length of the aggregate to illuminate the reticle field with the desired size and uniformity to improve resolution (Komatsuda, col. 1, lines 44-48, col. 2, lines 14-17, col. 6, lines 13-64, col. 8, lines 54-67, col. 31, lines 10-32). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Komatsuda as modified by Schultz discloses wherein a light coming into the fly’s eye optical system obliquely coming into the second plane (Komatsuda, Figs. 8, 10, 12, col. 17, lines 20-45, the light coming into reflective element group 20a is oblique to the plane of the reflective element group 20a). 
Regarding claim 6, Komatsuda as modified by Schultz discloses further comprising a reflection surface configured to reflect a light reflected by the fly’s eye optical system to the illumination area (Komatsuda, Figs. 8, 9, 12-17, 19-21, light is reflected by reflective element group 20a to reflective element group 20b to illuminate a mask 5). 
Regarding claim 7, Komatsuda as modified by Schultz discloses wherein a light reflected by the reflection surface passes through an area at a side of the fly’s eye optical system (Komatsuda, Figs. 8, 9, 12-17, 19-21, light is reflected by reflective element group 20b passes to a side of the first reflective element group 20a).  
Regarding claim 8, Komatsuda as modified by Schultz discloses wherein a light coming into the fly’s eye optical system, a light travelling from the fly’s eye optical system to the reflection surface, and a light reflected by the reflection surface pass through an optical path having N-shape (Komatsuda, Figs. 8, 9, 12-17, 19-21, an N shape is formed by the light path from the light incident upon first reflective element group 20a, the light reflected by first reflective element group 20b to second reflective element group 20b, and the light reflected by the second reflective element group 20b to the mask 5). 
Regarding claim 9, Komatsuda as modified by Schultz discloses wherein: each of the plurality of curved reflection surfaces has a circular arc shape (Komatsuda, Figs. 1-4, 8-10, 13-17, 19-21, col. 6, lines 13-28, col. 9, lines 8-19, col. 17, lines 4-20, the reflective elements E, E1 have circular arc shapes), and each of the plurality of curved reflection surfaces is arranged such that the circular arc shape protrudes in the first direction (Komatsuda, Figs. 1-4, 8-10, 13-17, 19-21, col. 6, lines 13-28, col. 9, lines 8-19, col. 17, lines 4-20, the arc shape of the reflective elements E, E1 protrudes in the Z direction).
Regarding claim 10, Komatsuda as modified by Schultz discloses further comprising an optical member which is arranged between the light source and the fly's eye optical system (Komatsuda, Figs. 16-17, 19-21, an elliptical mirror 14 and reflective mirror 15 are arranged between the light source 143 and first reflective element group 20a, and Schultz, Figs. 23-28, col. 13, lines 58-65, a collector mirror 202 illuminates the field honeycombs and is between the source 200 and the field honeycomb plate 204), and which is configured to form, based on the light from the light source, the irradiation area having, on the second plane, the third dimension along the first direction and the fourth dimension along the second direction, the third dimension being smaller than the fourth dimension (Schultz, Figs. 3-5, 9, 10, 13, 14, 23-28, col. 3, lines 18-23, lines 34-51, col. 8, lines 25-45, col. 10, lines 57-67, col. 11, lines 1-16, col. 13, lines 58-67, col. 14, lines 1-6, the field honeycomb is illuminated by rectangular light A in which the smaller dimensions of the field honeycomb facets and the light are aligned in a direction and the longer dimensions of the field honeycomb facets and the light are aligned in a second direction).
Regarding claim 11, Komatsuda as modified by Schultz discloses an exposure apparatus which exposes a pattern of a reflective-type mask onto a workpiece (Komatsuda, Figs. 1, 8, 16, 17, 19-21): 
the illumination optical system as defined in claim 1 (see claim 1 rejection over Komatsuda as modified by Schultz above, Komatsuda, Figs. 1, 8, 16, 17, 19-21, light from a light source 1 is reflected  by reflective element group 2, condenser mirror 3, and flat mirror 4),
a mask stage configured to hold the reflective-type mask to be illuminated by the illumination optical system (Komatsuda, Figs. 1, 8, 16, 17, 19-21, reflective mask 5 is held on a mask stage MS and reflects light directed from the illumination optical system to form an image on a wafer 7), 
an imaging optical system configured to form an image of the reflective-type mask onto the workpiece (Komatsuda, Figs. 1, 8, 16, 17, 19-21, projection system 6 images a pattern of the mask 5 onto the wafer 7), and 
a workpiece stage configured to hold the workpiece (Figs. 1, 8, 16, 17, 19-21, wafer 7 is held by a wafer stage WS), wherein 
the pattern is exposed onto the workpiece while moving the mask stage and the workpiece stage in a direction along an axis connecting the illumination area and an optical axis of the imaging optical system (Figs. 1, 8, 16, 17, 19-21, col. 7, lines 42-65, the wafer is exposed while the mask stage MS and the wafer stage WS are moved in the XY plane).
Regarding claim 12, Komatsuda as modified by Schultz discloses an exposure method of exposing a pattern of a reflective-type mask onto a workpiece (Komatsuda, Figs. 1, 8, 16, 17, 19-21, 26-27), comprising:
during a period in which the pattern of the reflective-type mask is exposed onto the workpiece by using the illumination optical system as defined in claim 1 (see claim 1 rejection above, Komatsuda, Figs. 1, 8, 16, 17, 19-21, a pattern on a mask 5 is exposed onto a substrate 7 using an illumination system), and an imaging optical system configured to form an image of the reflective-type mask onto the workpiece (Komatsuda, Figs. 1, 8, 16, 17, 19-21, projection system 6 images a pattern of the mask 5 onto the wafer 7), moving the reflective-type mask and the workpiece in a direction along an axis connecting the illumination area and an optical axis of the imaging optical system (Figs. 1, 8, 16, 17, 19-21, col. 7, lines 42-65, the wafer is exposed while the mask stage MS and the wafer stage WS are moved in the XY plane).
Regarding claim 13, Komatsuda as modified by Schultz discloses a method of producing a device (Komatsuda, Figs. 1, 8, 16, 17, 19-21, 26-27) comprising:
exposing a pattern onto the workpiece by using the exposure method as defined in claim 12 (see claim 12 rejection above, Komatsuda, Figs. 1, 8, 16, 17, 19-21, 26-27, col. 7, lines 42-65, the pattern on reflective mask 5 is imaged onto wafer 7);
developing the workpiece on which the pattern has been transferred so as to form a mask layer which has a shape corresponding to the pattern on a surface of the workpiece (Komatsuda, Figs. 1, 8, 16, 17, 19-21, 26-27, col. 7, lines 42-65, col. 41, lines 50-63, the exposed wafer is developed); and
processing the surface of the workpiece via the mask layer (Komatsuda, Figs. 1, 8, 16, 17, 19-21, 26-27, col. 7, lines 42-65, col. 41, lines 50-63, the developed resist is etched and processed to form circuit patterns on the wafer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882